Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: Grammatical error in line 3: “with in each compartment”. The suggested change is: “within each compartment”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the following limitations in line 2: “… at least one dispenser, drain, heating device, and agitator.” It is unclear whether these are the same items as the “at least one dispenser, drain, heating device, and agitator” of claim 1 on which claim 3 depends. For examination purposes, it has been assumed that the limitations of claim 3 are in reference to the limitations of claim 1.
Claim 5 recites the following limitations in lines 3-4: “individual sealed compartments…each individual compartment…”. It is unclear whether these compartments are in reference to the 
Claim 5 recites the following limitations in lines 7-8: “…and all components needed for that individual compartment and/or garment and/or type of garment and/or item.” It is unclear what components are being claimed as the scope of components that may be deemed to be needed may vary depending on the desired operational capabilities. 
Claim 6 contains the trademark/trade name “Bluetooth”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a wireless connection and, accordingly, the identification/description is indefinite.
Claim 15 recites the following limitations in lines 7-9: “…and all components needed for that individual compartment, drawer, user and/or garment and/or type of garment and/or item.” It is unclear what components are being claimed as the scope of components that may be deemed to be needed may vary depending on the desired operational capabilities.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agarwal (US20080184746).
Regarding claims 1-2, 4, Agarwal teaches a laundering device (see abstract) comprising: at least two units 100, 200 and at least one divider (see separator between 100 and 200) separating the at least two units into individually sealed compartments for performing laundering functions such as washing (reads on claim 4); each unit having at least one dispenser 110, 210, drain 130, 230, heating device, agitator, door (reads on claim 2) (see figures 1-2b, paragraphs [0011], [0027], [0050], [0055]-[0056]). 
Regarding claim 5, 7-10, 12-16, Agarwal teaches a stackable (reads on claim 16) washer device (see abstract) with compartmentalized units 100, 200 comprising: compartments 100, 200 and at least one divider (see separator between 100 and 200) separating the at least two units into individually sealed compartments capable of separating features and performing laundering functions such as washing, water and drain (reads on claim 7); a controller 400 (reads on reader of claim 14) that is capable of automatically processing care instructions based on a type of material being laundered; smart screens 430, 440 capable of programming the laundering device to perform a function in one or more compartments including washing (reads on claim 15); each unit having at least one dispenser hose 110, 210, drain hose 130, 230 (thereby allowing for water to enter and drain out of each compartment separately – reads on claim 8), heating device (reads on ability to contain steaming features – reads on claim 10), detergent .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US20080184746) as applied to claim 1.
Regarding claim 3, Agarwal teaches the limitations of claim 1. Agarwal does not explicitly teach that the dispenser, drain, heating device and agitator are all disposed on the divider. However, since Agarwal teaches in paragraphs [0010] and [0040] that the arrangement of the washing .

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US20080184746) as applied to claim 5 and further in view of Ebrom et al. (US20160218884).
Regarding claims 6 and 11, Agarwal and Ebrom et al. together teach the limitations of claim 5. Agarwal teaches a smart screen 430, 440 that allows the user to customize individual loads within each compartment (see paragraphs [0036]- [0038]). Agarwal does not explicitly teach smart device compatibility. Ebrom et al. teaches a washer device (see paragraph [0007]) with a touchscreen, smart device compatibility and wireless connectivity allowing instructions to be given to the washing machine to perform tasks and allow for improved interaction with the appliance for the user (see paragraphs [0010], [0265]- [0267], [0270], [0307], figures 10, 13, 24-26). Since Agarwal teaches a washing machine appliance and Ebrom teaches a communications system for washing machines it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that touchscreen, smart device compatibility and wireless connectivity may be included in the system by Agarwal so as to allow for improved interaction with the appliance, as shown to be known and conventional by Ebrom et al.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711